Citation Nr: 0912042	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (claimed as secondary to Agent Orange exposure).

2.  Entitlement to service connection for hypertension 
(claimed as secondary to Agent Orange exposure).

3.  Entitlement to service connection for peripheral vascular 
disease (PVD) with carotid stenosis (claimed as secondary to 
Agent Orange exposure).

4.  Entitlement to service connection for abdominal aortic 
aneurysm (claimed as secondary to Agent Orange exposure).

5.  Entitlement to service connection for gastroesophogeal 
reflux disease (GERD) (claimed as secondary to Agent Orange 
exposure).

6.  Entitlement to service connection for renal insufficiency 
(claimed as secondary to Agent Orange exposure).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to July 
1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant is informed that the Department is considered a 
revision of the "Agent Orange" presumptive disorders.  In 
the event of that change, he is invited to re-file a claim.


FINDINGS OF FACT

1.  Coronary artery disease is not attributable to service, 
and is not shown in the initial post separation year; 
coronary artery disease is not attributable to Agent Orange 
exposure.

2.  Hypertension is not attributable to service, and is not 
shown in the initial post separation year; hypertension is 
not attributable to Agent Orange exposure.

3.  Peripheral vascular disease with carotid stenosis is not 
attributable to service, and is not shown in the initial post 
separation year; peripheral vascular disease with carotid 
stenosis is not attributable to Agent Orange exposure.

4.  Abdominal aortic aneurysm is not attributable to service, 
and is not shown in the initial post separation year; 
abdominal aortic aneurysm is not attributable to Agent Orange 
exposure.

5.  GERD is not attributable to service, to include Agent 
Orange exposure.

6.  Renal insufficiency is not attributable to service, and 
is not shown in the initial post separation year; renal 
insufficiency is not attributable to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein; coronary artery disease is not proximately due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein; hypertension is not proximately due to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Peripheral vascular disease with carotid stenosis was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein; peripheral vascular disease is 
not proximately due to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Abdominal aortic aneurysm was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein; abdominal aortic aneurysm is not 
proximately due to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

5.  GERD was not incurred in or aggravated by service; GERD 
is not proximately due to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1116, 1131, (West 2002); 38 C.F.R. § 3.303 (2008).

6.  Renal insufficiency was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein; renal insufficiency is not proximately due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claim was subsequently 
readjudicated in March 2006.  VA sent the appellant 
Supplemental Statements of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
As such, the appellant was afforded due process of law.  The 
appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA 
notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited Veterans Service 
Organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder.  VA afforded the appellant an opportunity to appear 
for a hearing.

The Board acknowledges that the appellant has not been 
afforded a VA medical examination on the claimed disorders.  
However, the Board finds that a VA examination is not 
necessary in order to decide this matter.  Two pivotal Court 
cases exist that address the need for a VA examination, 
Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. 
Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court 
held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Id. at 81.  In Duenas, the Court held that a 
VA examination is necessary when the record: (1) contains 
competent evidence that the veteran has persistent or 
recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active 
military service.

Here, the appellant's service medical records are devoid of 
any complaints or abnormal pathology typically associated 
with the claimed disorders.  Also, the Board finds that there 
is no evidence of continuity of symptoms since service and no 
reliable evidence otherwise showing that the claimed 
disorders were incurred in service or are due to herbicide 
exposure in service.  Moreover, there is no reliable evidence 
linking the appellant's currently shown disabilities to 
either service or herbicide exposure.  The Board fully 
accepts the existence of the claimed disabilities.  
Therefore, a VA medical examination to establish 
uncontroverted facts is not warranted.  The record is 
adequate to establish the existence of current disability and 
further examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(i).

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Initially, the Board notes the appellant served in Vietnam 
and exposure to herbicide agents (Agent Orange) is presumed.  
However, he does not assert that his claimed disorders are a 
result of combat and, therefore, the provisions of 38 
U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Cardiovascular-renal disease, to include hypertension shall 
be considered to have been incurred in or aggravated by 
service although not otherwise established during the period 
of service if manifested to a compensable degree within one 
year following service in a period of war or following 
peacetime service on or after January 1, 1947.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 
3.309(a).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  As 
the appellant has not claimed a disability for which 
presumptive service connection based on herbicide exposure is 
established, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

However, even though the presumptive service connection is 
not warranted, the appellant is not precluded from 
establishing service connection for the claimed disabilities 
on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1041-
42 (Fed. Cir. 1994).

In this case, the appellant contends that he has coronary 
artery disease, hypertension, PVD with carotid stenosis, 
abdominal aortic aneurysm, GERD, and renal insufficiency due 
to Agent Orange exposure.

The evidence of record includes service treatment records and 
VA treatment records dated since 1992.  Service treatment 
records are negative for coronary artery disease, 
hypertension, PVD with carotid stenosis, abdominal aortic 
aneurysm, GERD, and renal insufficiency.  These records 
reflect no abnormal pathology or complaints associated with 
the claimed disabilities.  Service separation examination 
dated June 1967 reflects normal clinical findings, with the 
exception of the "spine, other musculoskeletal."  The 
heart, vascular system, abdomen and viscera were normal.  He 
denied a history of shortness of breath, pain or pressure in 
his chest, palpitations, high or low blood pressure.  His 
pressure was recorded as112/86.  Also, none of the claimed 
conditions are shown within the initial post separation year 
or soon after service discharge.  

The claimed disabilities are first shown more than 30 years 
after service discharge.  VA treatment records reflect 
diagnoses for heart disease and hypertension in 1992.  When 
seen in October 1992, it was established that he had a 
history of coronary artery disease with myocardial 
infarction.  He had been hospitalized in February 1992 for 
chest pain.  He had an essentially negative medical history 
until three days prior to admission.  He was felt to have had 
a remote myocardial infarction.  GERD is first shown in 2002 
and abdominal aortic aneurysm is shown in 2003.  In March 
2003, the appellant underwent a VA Agent Orange Registry 
Examination.  The report of examination reflects diagnoses to 
include coronary artery disease, hypertension, PVD since 
2004, abdominal aortic aneurysm, GERD, and renal 
insufficiency.  No opinion was expressed on the etiology of 
the disabilities found.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for coronary artery disease, hypertension, PVD 
with carotid stenosis, abdominal aortic aneurysm, GERD, and 
renal insufficiency.  First, none of the claimed disorders 
are subject to presumptive service connection based on Agent 
Orange exposure.  Second, the currently diagnosed 
cardiovascular-renal diseases are not shown during service or 
within the initial post separation year.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131, 1137.  Rather, the separation 
examination disclosed that the heart, vascular system, 
abdomen and viscera were normal and he denied a pertinent 
history at time of separation.  Third, the appellant has not 
established continuity of symptomatology.  The most probative 
evidence establishes that when seen in 1992, there was a 
relatively recent history.  Although there was a report of a 
remote infarction, nothing suggests that such was during or 
shortly after service.  Fourth, the evidence of record does 
not attribute the onset of the claimed disabilities to 
service, or Agent Orange exposure.  (The Board again notes 
that in the event of a regulatory change, the appellant 
should re-file a claim.)

The appellant asserts that the VA medical records show a 
relationship between Agent Orange exposure and his currently 
diagnosed coronary artery disease, hypertension, PVD with 
carotid stenosis, abdominal aortic aneurysm, GERD, and renal 
insufficiency.  However, having carefully reviewed the 
evidence, the Board finds that there are no medical opinions 
expressing that the claimed disorders are related to Agent 
Orange exposure.  The Board notes that, while the disorders 
were diagnosed on recent VA Agent Orange Registry 
Examination, this does not equate with a medical finding that 
the conditions are attributable to herbicide exposure.  

Additionally, the Board acknowledges that lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  
However, here, the Board finds that the appellant is not 
competent to express an opinion on whether a disability is 
attributable to Agent Orange exposure.  Whether an 
etiological relationship exists between herbicide exposure 
and onset of disability many years subsequent thereto is a 
complex medical matter, unlike a diagnosis of a simple 
condition such as a broken leg.  As such, lay opinion has 
diminished probative value in this context.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for coronary artery disease (claimed as 
secondary to Agent Orange exposure) is denied.

Service connection for hypertension (claimed as secondary to 
Agent Orange exposure) is denied.

Service connection for PVD with carotid stenosis (claimed as 
secondary to Agent Orange exposure) is denied.

Service connection for abdominal aortic aneurysm (claimed as 
secondary to Agent Orange exposure) is denied.

Service connection for GERD (claimed as secondary to Agent 
Orange exposure) is denied.

Service connection for renal insufficiency (claimed as 
secondary to Agent Orange exposure) is denied.







____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


